Citation Nr: 1042388	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right shoulder with tendonitis, rated as 10 percent 
disabling prior to July 12, 2007 and as 20 percent disabling as 
of that date.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1966.  

This matter comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a September 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In May 2009, the Board remanded the case for examination of the 
Veteran and readjudication of the claim.  The requested 
examination was conducted in July 2009 and the claim 
readjudicated in September 2009.  In a September 2009 decision, a 
Decision Review Officer at the RO increased the rating from 10 
percent to 20 percent, effective the date of a July 2007 
statement from the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his initial claim for increase, dated in June 2006, the 
Veteran stated that he was not in receipt of Social Security 
benefits.  Subsequently, in August 2006 and January 2007, a 
private attorney reported that he was representing the Veteran in 
claims for Social Security benefits.  Since more than four years 
have passed and the Veteran's gunshot wound residuals are a 
significant disability it is probable that the Social Security 
Administration (SSA) has had the Veteran examined to determine 
the extent of the residuals.  Such medical evidence would be 
probative for the Veteran's claim and should be considered.  The 
United States Court of Appeals for Veterans Claims (Court) has 
repeatedly held that when VA is on notice that there are SSA 
records, it must obtain and consider them.  See Baker v. West, 
11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-
74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  

The Board must consider all bases for a higher rating that are 
reasonably raised by the record.  See Solomon v. Brown, 6 Vet. 
App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The RO 
has rated the wound on the basis of arm movement.  38 C.F.R. 
§ 4.71a, Code 5201 (2010).  We also need to consider the 
possibility of rating the disability based on muscle injury.  
38 C.F.R. § 4.73.  For this, we need a medical opinion as to what 
muscles are involved with the right shoulder wound.  

The service treatment records show the bullet apparently entered 
at the right shoulder and fragmented, scattering through the 
Veteran's body.  The service department X-ray report of June 1966 
shows a metallic particle overlying the 11th rib, posteriorly.  
The summary referred to this as overlying the liver.  
Computerized tomography (CT) in June 2004 disclosed a 3-4 
millimeter sclerotic focus in the posterior aspect of T11, which 
might represent a bone island.  Or, possibly, the retained 
fragment noted in 1966, since it is at the same approximate 
location.  We need to determine the course of the metallic 
particle noted in 1966, what muscles were involved, if there is a 
retained fragment, and if so, what muscles it is in.  

Also, in June 1966, the X-rays showed metallic particles 
scattered throughout the right upper lung field.  In December 
2003 and July 2009, X-rays revealed retained metallic fragments 
in the right hemithorax.  Again, we need to know the course of 
the metallic particles noted in 1966, what muscles were involved, 
if there are retained fragments, and if so, what muscles or lung 
lobes they are in.  

The service treatment records show the main part of the bullet 
traveled to a position overlying the left apex at the level of 
first rib.  While this was surgically removed, we need to assess 
any damage that the bullet caused in its track through the 
Veteran's body.  Cf. 38 C.F.R. § 4.56 (2010).  That is, we need 
to know what muscles it went through and was removed from.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  When the Veteran reopened his claim, in 
June 2006, he concluded by stating that he had not been able to 
work due to his disabilities.  In his September 2006 notice of 
disagreement, the Veteran stated that he could no longer do the 
construction work he previously did because of his disability.  
Thus, the record here does raise a TDIU claim, which the agency 
of original jurisdiction should address in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be requested to provide 
a complete copy of their medical records 
for the Veteran.  

2.  The Veteran should be scheduled for a 
VA examination of his muscles.  The claims 
folder should be made available to the 
examiner for review.  Any additional tests 
or imaging studies needed to respond to 
the following questions should be done.  
The examiner should respond to the 
following with a complete explanation.  

a.  What right shoulder muscle group or 
groups were involved in the track of the 
bullet that entered at the posterior 
aspect of the right shoulder?  Describe 
any current muscle damage residuals or 
state if there are none.  Is the entry 
wound scar painful or otherwise 
symptomatic?  

b.  For the metallic particle seen on the 
X-ray report of June 1966 overlying the 
11th rib, posteriorly, please review the 
June 2004 CT scan.  What muscle groups did 
it pass though before reaching that 
location?  Is it still present?  If so, 
what muscle group is it in now?  The 
examiner should report any muscle deficits 
related to this fragment, or if there are 
none, clearly so state.  

c.  For the metallic particles seen on the 
X-ray report of June 1966 scattered 
throughout the right upper lung field, 
please review the X-ray films of December 
2003 and July 2009.  What muscle groups 
did they pass though before reaching that 
location?  Are they still present?  If so, 
what muscle group or groups are they in 
now?  The examiner should report any 
muscle deficits related to these 
fragments, or if there are none, clearly 
so state.  

If the metallic particles are in the 
Veteran's lungs, he should be scheduled 
for a VA pulmonary examination to 
determine the extent of any resultant 
respiratory impairment.   

d.  For the main part of the bullet seen 
on the X-ray report of June 1966 overlying 
the left apex at the level of first rib, 
please review the service treatment 
records.  What muscle groups did it pass 
though before reaching that location?  
What muscle group was involved at the 
final location?  The examiner should 
identify any muscle deficits related to 
the track of the bullet or if there are 
none, clearly so state.  Is the surgical 
scar from the removal of the bullet 
painful or otherwise symptomatic?  

e.  The examiner should express an opinion 
as to whether the gunshot wound residuals 
prevent the Veteran from engaging in his 
previous construction work or any form of 
substantially gainful employment.  

3.  Thereafter, the AOJ should adjudicate 
the following:

a.  Gunshot wound residuals of the right 
shoulder;

b.  Gunshot wound residuals associated 
with the metallic particle seen on the 
X-ray report of June 1966 overlying the 
11th rib, posteriorly; 

c.  Gunshot wound residuals associated 
with the metallic particles seen on the 
X-ray report of June 1966 scattered 
throughout the right upper lung field, to 
include any associate respiratory 
disability; 

d.  Gunshot wound residuals associated 
with the main part of the bullet seen on 
the X-ray report of June 1966 overlying 
the left apex at the level of first rib; 
and,

e.  TDIU.  

If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


